Citation Nr: 1507425	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for chronic lumbosacral strain with traumatic and degenerative disc disease (previously claimed as low back pain and ankylosing spondylitis).  

2.  Entitlement to an evaluation greater than 20 percent for right lower extremity peripheral neuropathy.  

3.  Entitlement to a rating greater than 20 percent for left lower extremity peripheral neuropathy.  

4.  Entitlement to service connection for Dupuytren's contractures of the hands. 

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to service connection for an impaired immune system.  

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

8.  Entitlement to service connection for spinal fluid leakage.  

9.  Entitlement to service connection for left acromioclavicular degenerative joint disease.

10.  Entitlement to service connection for right plantar fasciitis.  

11.  Entitlement to service connection for iritis.

12.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or at the housebound rate.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, March 2011, and March 2012 rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO) in Waco and Houston, Texas.  

In September 2011, a Decision Review Officer (DRO) hearing was held at the RO.  In February 2014, a videoconference hearing was held before the undersigned Veterans Law Judge.  At that time, the record was held open for 60 days for the submission of additional evidence.  To date, additional evidence has not been received.

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  There are currently no records in the VBMS file.  There are pertinent records in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that there is some confusion regarding the Veteran's service-connected low back disability.  That is, service connection for ankylosing spondylitis was denied by the Board in December 1985.  The Veteran subsequently requested to reopen the claim, which was denied by the RO in March 2005.  The Veteran appealed this decision.  In December 2007, the RO granted service connection for chronic lumbosacral strain with traumatic and degenerative disc disease (previously claimed as low back pain and ankylosing spondylitis).  The RO indicated that this was a complete grant of benefits sought on appeal.  Review of the code sheet shows that ankylosing spondylitis was no longer listed as a nonservice-connected condition.  Under these circumstances, the Board finds that the RO in effect service-connected all pathology relating to the Veteran's low back.  

At the hearing, the Veteran testified that he was receiving VA treatment and that he was going to submit records showing that his spine was fused and that his peripheral neuropathy had worsened.  These records were not received.  On review, VA records were last added to the electronic folder in March 2012.  Updated records should be obtained as to all issues.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Evaluation for chronic lumbosacral strain and traumatic and degenerative disc disease (previously claimed as low back pain and ankylosing spondylitis)

In March 2011, the RO continued the 20 percent rating assigned for service-connected low back disability.  The Veteran disagreed and perfected this appeal.

The Veteran most recently underwent a VA spine examination in August 2011.  At that time, forward flexion was limited to 30 degrees.  This appears to support a 40 percent rating under Diagnostic Code 5237.  On review, this examination was not listed in the evidence section of the August 2012 supplemental statement of the case nor was it discussed in the reasons and bases.  This examination must be considered by the RO in the first instance.  

At the hearing, the Veteran testified that his condition has increased in severity.  He reported that the pain is more often and more severe.  Considering the Veteran's statements and the length of time since the last examination, the Board finds that another examination is needed.  See 38 C.F.R. § 3.327 (2014); Green v. Derwinski, 1 Vet. App. 121 (1991).

Evaluation for peripheral neuropathy of the right and left lower extremities

In March 2011, the RO increased the rating for peripheral neuropathy of the right lower extremity to 20 percent and continued the 20 percent rating assigned for peripheral neuropathy of the left lower extremity.  The Veteran disagreed with the decision and perfected this appeal.  

At the videoconference hearing, the Veteran testified that VA records dated in March 2013 showed moderately severe or severe neuropathy.  He further testified that he sort of drags his left foot.  As noted, a remand is necessary to obtain VA records.  Additionally, given the Veteran's statements as to worsening disability, a current examination is needed.  See 38 C.F.R. § 3.327; Green.

Service connection for Dupuytren's contractures of the hands

In April 2009, the RO denied service connection for Dupuytren's contracture.  Within the one-year appeal period, the Veteran requested to reopen his claim and in March 2011, the RO confirmed and continued the previous denial.  See 38 C.F.R. § 3.156(b) (2014).  The Veteran disagreed with the decision and perfected this appeal.  

On review, the Veteran underwent a VA examination in December 2010.  At that time, the examiner provided a negative opinion on both direct and secondary service connection.  The issue, however, is being deferred pending the receipt of additional VA records.  

Service connection for bilateral pes planus and for right foot plantar fasciitis

In April 2009, the RO denied service connection for right plantar fasciitis.  In March 2011, the RO denied service connection for bilateral pes planus.  The Veteran disagreed with the decisions and perfected this appeal.  

Service treatment records show that on examination for enlistment in July 1963, the Veteran was noted to have second degree pes planus.  The Veteran was given arch supports in May 1966 following complaints related to his back and feet.  The Veteran contends that his preexisting flat feet were aggravated during service.  At the videoconference hearing, he argued that his plantar fasciitis stems from having flat feet and the strain of going up and down ladders and trying to keep his balance in heavy seas.  On review, the requirements for a VA examination are met.  See 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service connection for an impaired immune system and for spinal fluid leakage

In April 2009, the RO denied service connection for an impaired immune system and for spinal fluid leakage.  The Veteran disagreed with the decision and perfected this appeal.  These issues are being deferred pending the receipt of additional VA treatment records.  

Service connection for an acquired psychiatric disorder, to include PTSD

In April 2009, the RO denied service connection for PTSD.  The Veteran disagreed with the decision and perfected this appeal.  On review, the record contains Axis I diagnoses of dysthymic disorder and anxiety disorder.  As such, the issue is rephrased to consider entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran's ship was involved in a collision while at sea and in October 2008, the RO conceded this stressor.  Evidence of record also shows that the ship received heavy shore battery fire.  The Veteran testified that he has dreams about his in-service experiences.  

The Veteran underwent a VA PTSD examination in February 2009.  No Axis I diagnosis was provided.  A February 2011 VA record, however, includes a diagnosis of PTSD.  A September 2011 psychology note shows the Veteran reported recurrent dreams about military experiences.  Diagnostic impression included dysthymic disorder, anxiety disorder not otherwise specified, and rule out PTSD.  Under these circumstances, additional examination is needed.  See 38 C.F.R. § 3.159(c)(4); McLendon.

Service connection for left acromioclavicular degenerative joint disease

In April 2009, the RO denied service connection for left acromioclavicular  degenerative joint disease.  The Veteran disagreed with the decision and perfected this appeal.  

The Veteran underwent a VA examination in August 2011 and the examiner opined that the acromioclavicular joint pain was not caused by a leakage of spinal fluid.  
VA records dated in December 2011 note chronic shoulder and spinal pain due to degenerative changes and ankylosing spondylitis.  Under these circumstances, additional VA examination is needed.  See 38 C.F.R. § 3.159(c)(4); McLendon.

Service connection for iritis

In March 2012, the RO denied service connection for iritis.  The Veteran disagreed with the decision and perfected this appeal.  

Evidence of record shows occasional bouts of iritis and the Veteran submitted various articles indicating that iritis can be a complication of ankylosing spondylitis.  Thus, a VA examination is needed.  See 38 C.F.R. § 3.159(c)(4); McLendon.

SMC based on the need for aid and attendance or at the housebound rate

This issue is inextricably intertwined with the issues remanded herein.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Accordingly, it is deferred pending the requested development.  

TDIU

In April 2009, the RO denied entitlement to TDIU.  The Veteran did not appeal this issue.  Notwithstanding, in subsequent statements and testimony, he reported that he was not able to work due to his service-connected disabilities.  Accordingly, the Board will infer a claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  The TDIU claim should be developed on remand.  

Accordingly, the case is REMANDED for the following action:

In the following numbered paragraphs several examinations are requested.  It is possible that one examiner may be able to conduct one or more of the exams at a single sitting.  The separate paragraphs do not mean separate exams have to be conducted, but if combined, the examiner should take care to enter appropriate responses as requested.

1.  The AOJ should obtain all relevant VA medical center records for the period from March 2012 to the present.  All records should be associated with the claims folder or the electronic folder.  As concerns Federal records, the AOJ should follow the procedures set forth at 38 C.F.R. § 3.159(c)(2).  

2.  The AOJ should schedule the Veteran for a VA examination to determine the current nature and severity of service-connected chronic lumbosacral strain and traumatic and degenerative disc disease (previously claimed as low back pain and ankylosing spondylitis).  The claims folder, and any relevant electronic records, must be available for review.  

In accordance with the latest worksheet for rating lumbar spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any lumbar spine disability.  

A complete rationale for any opinion expressed must be provided.  

3.  The AOJ should schedule the Veteran for a VA examination to determine the current nature and severity of service-connected right and left lower extremity peripheral neuropathy.  The claims folder, and any relevant electronic records, must be available for review.  

In accordance with the latest worksheet for rating peripheral nerve disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  

A complete rationale for any opinion expressed must be provided.  

4.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of claimed foot disorders.  The claims folder, and any relevant electronic records, must be available for review.  

All foot disorders should be identified.  If the Veteran is diagnosed with pes planus, the examiner should provide an opinion as to whether it is at least as likely as not that pre-existing pes planus was aggravated (permanently worsened) beyond its natural progression during active service.  

As to any right foot disorder other than pes planus, the examiner is requested to provide an opinion as to whether it is at least as likely as not related to active service or events therein.  

A complete rationale must be provided for any opinion offered.  

5.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of claimed psychiatric disorders.  The claims folder, and any relevant electronic records, must be available for review.  

If the Veteran is diagnosed with PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not that such diagnosis is related to verified stressors (ship collision or receiving enemy fire) or to the fear of hostile military or terrorist activity.  

If the Veteran is diagnosed with an Axis I disorder other than PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not related to active service or events therein.  

A complete rationale must be provided for any opinion offered.  

6.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of claimed left acromioclavicular degenerative joint disease.  The claims folder, and any relevant electronic records, must be available for review.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the left acromioclavicular degenerative joint disease is proximately due to or aggravated by service-connected chronic lumbosacral strain with traumatic and degenerative disc disease (previously claimed as low back pain and ankylosing spondylitis).  

A complete rationale must be provided for any opinion offered.  

7.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of claimed iritis.  The claims folder, and any relevant electronic records, must be available for review.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the iritis is proximately due to or aggravated by service-connected chronic lumbosacral strain with traumatic and degenerative disc disease (previously claimed as low back pain and ankylosing spondylitis).  

A complete rationale must be provided for any opinion offered.  

8.  The AOJ should develop the pending TDIU claim, to include sending appropriate VCAA notice and otherwise developing the claim as indicated.  

9.  Upon completion of the above-requested development and any additional development deemed appropriate, the AOJ must readjudicate the appeal issues.  As concerns the rating for service-connected low back disability, the AOJ must evaluate all low back pathology and consider the August 2011 VA examination report which shows forward flexion limited to 30 degrees.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




